Citation Nr: 0213596	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-11 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for common migraine 
headaches, including as due to undiagnosed illness.  

2.  Entitlement to an effective date prior to March 1, 2002, 
for the establishment of service connection for irritable 
bowel syndrome.  



REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to May 
1998.  The evidence reflects that the veteran served in the 
Southwest Asia theatre of operations during the Persian Gulf 
War period.  Although the exact dates have not been verified, 
a service award suggests that such service was from September 
1996 to December 1996.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana that denied the veteran's claim of entitlement to 
service connection for migraine headaches including as due to 
undiagnosed illness. 
 
This matter also came before the Board from a June 2002 
decision by the RO that established service connection for 
irritable bowel syndrome associated with the veteran's 
service in the Persian Gulf.  The veteran has appealed the 
March 1, 2002 effective date assigned for this service-
connected disability. 


FINDINGS OF FACT

1.  The veteran has been clinically diagnosed with common 
type migraine headaches without aura.   

2.  The objective evidence does not demonstrate that the 
veteran suffers from migraine headaches that are in any way 
related to service.

3.  The veteran's gastrointestinal symptoms are attributable 
to irritable bowel syndrome.  

4.  The objective evidence does not demonstrate that the 
veteran suffers from irritable bowel syndrome that is in any 
way related to service.  

5.  A law liberalizing the presumptive requirements under 
38 U.S.C.A. § 1117, which among other things added 
"irritable bowel syndrome" as a qualifying chronic 
disability for certain Persian Gulf veterans, became 
effective March 1, 2002.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
migraine headaches, including as a chronic disability 
secondary to an undiagnosed illness, is denied.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 2001), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. 
§ 3.317 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

2.  The requirements for an effective date earlier than March 
1, 2002, for a grant of service connection for irritable 
bowel syndrome, are not met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.114 (2001); 66 Fed. Reg. 56,614, 
56,615 (Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that law enacted during the course of this 
appeal, and its implementing regulations, essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was sent a letter in 
January 2002 which explained, among other things, the 
Veterans Claims Assistance Act (VCAA) and what evidence was 
needed to substantiate his claims.  Further, the veteran was 
provided with Statements of the Case and a Supplemental 
Statement of the Case which provided more than adequate 
notification of the information and medical evidence 
necessary to substantiate these claims.  

Thus, the veteran has been advised of the evidence necessary 
to substantiate his claims, and his claims were considered by 
the RO subsequent to the enactment of the liberalizing law.  
It is also noted that pursuant to the November 2000 Board 
remand, a pertinent VA examination was accomplished in 
December 2001.  Therefore, the facts relevant to these claims 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA or 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding these claims.


I.  Entitlement to service connection for common migraine 
headaches, including as due to undiagnosed illness.

The veteran contends, in substance, that he suffers from 
migraine headaches that are related to his active military 
service, including as due to undiagnosed illness.  

A review of the veteran's service medical records reflect 
that in February 1998 he presented with complaints of a 
fever, a cough, congestion, a sore throat, and a bad 
headache.  He was assessed with having a upper respiratory 
infection.  The rest of his service medical records are 
negative for complaints or a diagnosis of headaches.  

Pertinent post service evidence includes the report of a July 
1998 fee basis VA examination, conducted by a  private 
physician.  The examiner noted that the veteran gave a 
history of having had headaches for many years, that they had 
usually occurred once a month, and that they were easily 
relieved by aspirin.  He indicated that he had served in 
Kuwait from September to December 1996, and that since that 
time, his headaches had been much more severe.  From the 
description provided by the veteran, his headaches were 
retro-orbital in location and occurred three to four times a 
month.  He reported that they occurred any time of the day 
and that on occasion, they caused him to wake up during the 
night, and noted that his headaches lasted a couple of hours 
and that they were not relieved by anything except sleep.  
Following a physical examination, the appellant was diagnosed 
with a moderate bilateral nasal obstruction secondary to a 
deviated nasal septum and hypertrophic rhinitis.

A VA examination was accomplished in July 1998, during which 
the veteran gave a history of headaches behind the eyes and 
both temples.  He noted that a couple of hours of sleep 
brought him relief from the headaches.  On physical 
examination, the veteran's pupils were round, equal, and 
reacted to light.  The extraocular movements and the 
extracranial nerves were also intact.  It was noted that 
sinus X-rays showed that the frontal, ethmoid, maxillary, and 
sphenoid sinuses were all clear.  The relevant diagnosis was 
a history of headaches.

In August 1998, the veteran underwent another fee basis 
examination, at which time he stated that in 1996, while 
stationed in Kuwait, he became ill for two to three days with 
diarrhea and headaches, but with no nausea, vomiting, or 
fever.  He indicated that he was treated in a field clinic in 
a tent with intravenous fluids, and that although he improved 
he has continued to have diarrhea and headaches since that 
time.  The veteran further related that at present, he had 
headaches once a week, which are bifrontal and fairly 
intense, and lasted for several hours.  He stated that he had 
had other intermittent headaches, and that they were 
uncommon, mild, and easily relieved with one aspirin.  The 
veteran indicated that he could have possibly had those type 
of  headaches during high school, but that they were rare 
then.  He noted that he was bothered more by the more severe 
headaches which he had been experiencing since 1996.  

Following a physical examination, the veteran was diagnosed 
with possible common migraines versus occipital neuralgia, 
with a normal examination and nonprogressive history.  The 
examiner stated that there was no evidence of any serious 
neurologic condition, and reported that, in his opinion, he 
did not think that the veteran's headaches were caused by an 
illness in Kuwait.

As noted above, a VA examination was accomplished in December 
2001, the report of which reflects that the veteran again 
gave a history of developing headaches while serving in the 
Persian Gulf which have persisted and are experienced two to 
three times per week.  It was noted that the headaches have 
no aura, visual scintillations, or photophobia, but that the 
veteran noted that he sometimes feels nauseated prior to the 
onset of a headache.  He further noted that his headaches 
were usually right-sided, retro-orbital with a constant pain, 
and occasionally throbbing in nature.  The veteran indicated 
that he treats these headaches with aspirin.  

On physical examination, the veteran's extraocular muscles 
were intact, pupils were round and reactive to light and 
accommodation.  As a result of this examination, the veteran 
was diagnosed with migraine headaches, common type without 
aura.  

Again, the veteran contends, in essence, that he suffers from 
migraine headaches that are related to his active military 
service, including as a result of his service in the Persian 
Gulf (where he alleges he contracted an undiagnosed illness 
and subsequently developed headaches).

Generally, to establish service connection for a claimed 
disability on a direct basis, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

With respect to claims of service connection for disabilities 
due to undiagnosed illness, the Board observes that on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she last 
performed active service in the Southwest Asia theater of 
operations during the Gulf War.  In April 1997, VA published 
an interim rule that extended the presumptive period to 
December 31, 2001.  This extension of the presumptive period 
was adopted as a final rule in March 1998, and on October 21, 
1998, Public Law 105-277, §1602(a)(1) added 38 U.S.C.A. 
§ 1118, which codified the presumption of service connection 
for an undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001" 
(hereafter the VEBEA).  This legislation amends various 
provisions of 38 U.S.C.A. §§ 1117, 1118, including a complete 
revision of § 1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In the present case, however, the changes made to 38 U.S.C.A. 
§ 1117 do not materially change the law as it relates to this 
claim, and hence do not affect the adjudication of the claim.

Therefore, the Board finds that the veteran is not prejudiced 
in any way by the Board's adjudication of the claim without 
remand for initial consideration under the revised statute.  
See Curry v. Brown, 7 Vet. App. 59 (1994); Barnett v. Brown, 
8 Vet. App. 1 (1995); See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).

In any event, a key requirement to entitlement for service 
connection under 38 C.F.R. § 3.317 is that the claimed 
disability "cannot be attributed to any known clinical 
diagnoses."  38 C.F.R. § 3.317(a)(1)(ii) (2001).  In the 
present case, the veteran's has been diagnosed with common 
migraine headaches without aura, a recognized clinical 
diagnoses.  For this reason, service connection for migraine 
headaches as a chronic disability secondary to an undiagnosed 
illness under 38 C.F.R. § 3.317 is not warranted.  The 
veteran's migraine headaches are not an undiagnosed illness, 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), and migraine headaches have not been determined by 
the Secretary (in regulations) to warrant a presumption of 
service-connection.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2001).  

Further, taking into account all of the relevant evidence 
discussed above, the Board finds that service connection is 
not warranted for migraine headaches on a direct basis.  In 
this regard, the Board again notes that while the service 
medical records indeed show that the veteran was seen on one 
occasion complaining of a headache, it is clear that this 
bout was acute and transitory and resolved; and in fact, a 
specific diagnosis of headaches (to include migraine 
headaches) was not made.  The first medical indication that 
the veteran was diagnosed with migraine headaches is 
contained in the December 2001 VA examination report 
(although possible migraine headaches were diagnosed in 
August 1998).   

In addition, significantly, there is no competent evidence of 
record that otherwise shows that the veteran's currently 
diagnosed migraine headaches are related to his active 
military service.  In fact, the examiner who examined the 
veteran in August 1998 was of the opinion that his possible 
migraine headaches were not caused by illness in Kuwait. 

The Board stresses that the medical diagnosis of migraine 
headaches after service, without any other medical evidence 
(i.e., competent medical opinion relating the migraine 
headaches to service) to support the veteran's contention 
that the currently diagnosed migraine headaches are related 
to service is insufficient to substantiate the veteran's 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  

The bottom line in this matter is that there is no medical 
evidence indicating or even suggesting that the veteran's 
migraine headaches are related to his period of active 
military service, and they are not a "qualifying chronic 
disability" as defined by 38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2001).  The preponderance of the evidence is against 
the claim for service connection for migraine headaches, 
including as due to undiagnosed illness, and as such, the 
legal criteria for service connection for this disability 
have not been met.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and service connection for migraine headaches must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Entitlement to an effective date prior to March 1, 2002, 
for the establishment of service connection for irritable 
bowel syndrome.

On May 8, 1998, the RO received a claim for a 
gastrointestinal disorder including as due to undiagnosed 
illness.  It is noted that the veteran's service medical 
records are negative for any complaints or findings of 
diarrhea and/or chronic gastritis, with irritable bowel 
syndrome.  Post-service evidence of record includes VA 
outpatient treatment records which indicated that the veteran 
presented in July 1998 complaining of diarrhea with some 
blood, and that an upper gastrointestinal series (UGI) 
performed that same month revealed normal esophageal motility 
and no evidence of reflux or hiatal hernia.  Outpatient 
treatment records dated in January and March 1999 reflect the 
veteran's complaints of stomach pain and diarrhea, and noted 
"diagnoses" of probable chronic gastritis and questionable 
irritable bowel syndrome, and that further testing 
(presumably to obtain a clear diagnosis), to include a 
colonoscopy, was discussed.  

During the December 2001 VA examination, the veteran also 
complained of persistent symptoms of diarrhea with abdominal 
pain alternating with constipation, and on examination the 
abdomen was obese and nontender.  As a result of this 
examination, and after review of a September 1999 report of a 
colonoscopy, the veteran was diagnosed with irritable bowel 
syndrome. 

Ultimately, in a June 2002 decision the RO established 
service connection for irritable bowel syndrome associated 
with the veteran's service in the Persian Gulf.  The RO 
assigned a March 1, 2002, effective date for this service-
connected disability, and the veteran contends that an 
earlier effective date, back to the date his claim was 
submitted to the RO, is warranted.

In this regard, it is pointed out that except as otherwise 
provided, the effective date of an award based on an original 
claim of compensation "shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2001).  This statutory provision is 
implemented by regulations which provide that the effective 
date of an award based on a initial claim for compensation is 
the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400(b)(2) (2001). 

Regulations further provide that where compensation is 
awarded or increased pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114 (2001).

As noted above, in December 2001, there was a significant 
change in the law with regard to the criteria for 
establishing entitlement to service connection for certain 
chronic disabilities suffered by certain Persian Gulf War 
veterans.  Among other things, effective March 1, 2002, the 
VEBEA, Public Law 107-103, liberalized the criteria for 
establishing service connection for various disabilities, 
including irritable bowel syndrome, as a medically 
unexplained chronic multisystem illness.  See 38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 2001).

Prior to March 2002, 38 U.S.C.A. § 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 C.F.R. § 3.317 denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  This list includes (and included 
at the date of the veteran's claim) gastrointestinal signs or 
symptoms.  

In this case, however, the evidence reflects that the 
veteran's gastrointestinal symptoms have been clinically 
diagnosed as irritable bowel syndrome, a diagnosis which was 
made in December 2001 subsequent to VA examination which 
included the review of a colonoscopy performed in September 
1999.  The Board points out that VA outpatient treatment 
records dated in 1999 suggested that the veteran suffered 
from irritable bowel syndrome or gastritis, and indicate that 
further testing, to include a colonoscopy, was discussed.  

In any event, as the veteran's gastrointestinal symptoms are 
not the result of a chronic disability resulting from an 
undiagnosed illnesses, service connection under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 was 
not warranted prior to March 1, 2002. 

In addition, service connection for irritable bowel syndrome 
was not warranted on a direct basis, the effect of which 
could entitle the veteran to an earlier effective date for 
the disorder.  The Board again notes that the service medical 
records are completely negative for treatment or diagnoses of 
irritable bowel syndrome or any other gastrointestinal 
disorder (or even symptoms), and points out that the post 
service evidence does not indicate the veteran's irritable 
bowel syndrome is related to service.  The Board notes that 
the veteran was first diagnosed with a gastrointestinal 
disorder (although the "diagnosis" was not definitive) in 
1999.  Previous records noted a history of symptoms and the 
veteran's complaints, but no diagnosis.  

In conclusion, where compensation is awarded pursuant to a 
liberalizing law, as is clearly the case here, the effective 
date of such award shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue; and here, that date is 
March 1, 2002.  For the reasons discussed above, the 
preponderance of the evidence is against an effective date 
earlier than March 1, 2002 for the grant of service 
connection for irritable bowel syndrome.  


ORDER

Entitlement to service connection for common migraine 
headaches, including as due to undiagnosed illness, is 
denied.  

An effective date earlier than March 1, 2002, for the 
establishment of service connection for irritable bowel 
syndrome, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

